DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-82 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group IV and Compounds of Formulas II-VI, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2021. 

Applicant elects species of Formula I (claims 1-13). Election of Species is made in a telephone interview with Attorney Nick Smith on 11/5/2021.

3.	Applicant's election with traverse of Group III (a composition) in the reply filed on 11/5/2021 is acknowledged.  The traversal is on the ground that even though the Groups III-IV belong to different Classification Chapters, the search does not present any additional burden, because it would result in a limited number of references. 
However, the examination of claims drawn to a composition and a method of making, as well as drawn to different species listed require separate searches, because they belong to the different Classification Chapters and represent patentable distinct structures.  

The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-2 and  5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (Physical and Mechanical Properties of Flexible Polybenzoxazine Resins: Effect of Aliphatic Diamine Chain Length, Journal of Applied Polymer Science, Vol. 101, 2798 –2809 (2006).

Allen teaches the following variety of a linear aliphatic diamine-based polybenzoxazines:

    PNG
    media_image1.png
    493
    329
    media_image1.png
    Greyscale

The structures above meet the limitations of claims 1-2 and 5-8, when n=1-8, m=1, all R’s are Hydrogens,  Q1 and Q2 are Oxygen and Q3 and Q3’ are Hydrogens. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

5. 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claims 1-2, 5-8  above, and further in view of Kobzar et al (Fluorinated polybenzoxazines as advanced phenolic resins for leading-edge applications, Reactive and Functional Polymers, 133, 2018, 71-92), cited in IDS.

Allen does not teach fluorine containing monomers.

Kobzar teaches Polybenzoxazine of the following structure (see Table 2, entry 23):

    PNG
    media_image2.png
    72
    167
    media_image2.png
    Greyscale

where R is F and X is CH2- (CF2)4-CH2.

Note that Allen uses a similar structure, where X=(CH2)n and R is Hydrogen. 

Kobzar teaches that fluorinated benzoxazine polymer provides the new solutions in the development of biocompatible, biodegradable or biomimetic polymers. In addition, the reference teaches that such polymers are applicable in the area of fuel cells, electronics, super hydrophobic and superoleophilic membranes for water purification, and some others.

Therefore, it would have been obvious a person of ordinary skills in the art to use fluorinated benzoxazine monomers, since they can be used in a synthesis of corresponding polymers with broad range of applications. 

6. 	Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claims 1-2 and 5-8  above, and further in view of Demir et al (Thermally curable fluorinated main chain benzoxazine polyethers via Ullmann coupling, Polym. Chem., 2013, 4, 2106).

Allen teaches that benzoxazine polymerization occurs via a thermally activated cationic reaction of the oxazine ring with no external initiators or catalysts used to produce polybenzoxazines from the aliphatic diamine-based series of monomers.

Thus, Allen does not teach the nanoparticles of metal oxide in the composition. 

Demir teaches preparation of fluorinated main chain benzoxazine polymers by Ullmann coupling of fluorinated benzoxazines in the presence of a nano Copper Oxide catalyst.

Regarding claims 10, 11 and 13, Demir teaches a composition comprising  0.75 mmol benzoxazine monomer, 0.50 mmol diphenol and 0.05 mmol nano-CuO (particle size of less than 50 nm, meeting the limitations of claims 10 and 13) used for synthesis of bis-fluorophenylbenzoxazine (see page 2107).

Demir discloses that such method allows to obtain a processable and cross-linkable thermoplastics having high flexibility (see page 2106).

Therefore, it would have been obvious a person of ordinary skills in the art to use Demir’s CuO nano-catalyst in order to prepare benzoxazine thermoplastic polymer, since it allows obtaining melt processible flexible structure. 

Allowable Subject Matter

7.  Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a reference teaching a composition of compound of Formula I and iron-based nanoparticles. 

The closest prior art found is represented by Demir et al (Thermally curable fluorinated main chain benzoxazine polyethers via Ullmann coupling, Polym. Chem., 2013, 4, 2106), cited above. 
Although reference teaches a composition, comprising benzoxazine monomer and metal oxide (i.e. CuO) nano-catalyst, Demir fails to teach iron-based catalyst. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765